 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELANIE CABELKA; D.C.,                             Case Nos.: 18-cv-0013-WQH-KSC
     J.C., and T.C., by and through                                18-cv-1756-WQH-KSC
12
     their GUARDIAN, MELANIE
13   CABELKA,
                                      Plaintiffs,         ORDER
14
15   v.
16   COUNTY OF SAN DIEGO;
     COUNTY OF SAN DIEGO
17
     HEALTH AND HUMAN
18   SERVICES; CASEY FAMILY
     PROGRAMS; SARAH WILSON,
19
     individually; CARLOS OMEDA,
20   individually; FATIMAH
     ABDULLAH, individually;
21
     LAUREL BREDTHAUER,
22   individually; MARILYN
     SPROAT; and DOES 1 through
23
     100,
24                                Defendants.
25
26
27
                                                    1
28                                                                         18-cv-0013-WQH-KSC
                                                                           18-cv-1756-WQH-KSC
 1   HAYES, Judge:
 2         Before the Court is the Motion to Consolidate (ECF No. 51) filed by Defendants in
 3   D.C. et al. v. County of San Diego et al., 18-cv-0013-WQH-KSC, and the Motion to
 4   Consolidate (ECF No. 18) filed by Defendants in Cabelka v. County of San Diego et al.,
 5   18-cv-1756-WQH-KSC.
 6         The County Defendants move the Court to consolidate D.C. et al. v. County of San
 7   Diego et al., 18-cv-0013-WQH-KSC and Cabelka v. County of San Diego et al., 18-cv-
 8   1756-WQH-KSC. The record reflects that no party has filed a Notice of Opposition to
 9   either of the Motions to Consolidate.
10         IT IS HERERBY ORDERED that the Motions to Consolidate (ECF No. 51) in D.C.
11   et al. v. County of San Diego et al., 18-cv-0013-WQH-KSC and (ECF No. 18) in Cabelka
12   v. County of San Diego et al., 18-cv-1756-WQH-KSC are GRANTED. D.C. et al. v.
13   County of San Diego et al., 18-cv-0013-WQH-KSC and Cabelka v. County of San Diego
14   et al., 18-cv-1756-WQH-KSC are consolidated for all purposes. D.C. et al. v. County of
15   San Diego et al., 18-cv-0013-WQH-KSC shall be the lead case and all subsequent
16   pleadings and motions shall be filed under this caption and case number.
17         IT IS FURTHER ORDERED that Plaintiffs shall file a Second Amended Complaint
18   in D.C. et al. v. County of San Diego et al., 18-cv-0013-WQH-KSC containing all of their
19   claims from D.C. et al. v. County of San Diego et al., 18-cv-0013-WQH-KSC and Cabelka
20   v. County of San Diego et al., 18-cv-1756-WQH-KSC. Defendants shall respond to the
21   Second Amended Complaint within 60 days of the date of the filing of the Second
22   Amended Complaint.
23         Upon the filing of the Second Amended Complaint in D.C. et al. v. County of San
24   Diego et al., 18-cv-0013-WQH-KSC, the Clerk of the Court shall administratively close
25   Cabelka v. County of San Diego et al., 18-cv-1756-WQH-KSC.
26
27
                                                 2
28                                                                              18-cv-0013-WQH-KSC
                                                                                18-cv-1756-WQH-KSC
 1         IT IS FURTHER ORDERED that in the matter of D.C. et al. v. County of San Diego
 2   et al., 18-cv-0013-WQH-KSC, Defendants’ Motion to Strike (ECF No. 23), and
 3   Defendants’ Motions to Dismiss (ECF Nos. 24, 30, 40) are DENIED as moot. Any motions
 4   to dismiss or strike may be refiled by Defendants after Plaintiffs’ Second Amended
 5   Complaint has been filed.
 6
 7   Dated: November 14, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              3
28                                                                      18-cv-0013-WQH-KSC
                                                                        18-cv-1756-WQH-KSC
